Filed pursuant to Rule 424(b)(3) File No. 333-179641 Grant Park Fund December 2014 Update January 27, 2015 Supplement dated January 27, 2015 to Prospectus dated May 08, 2014 Class December ROR YTD ROR Net Asset Value Net Asset Value per Unit A 0.6% 6.7% $15.5M $1,247.57 B 0.6% 6.1% $161.9M $1,038.84 Legacy 1 0.7% 8.6% $2.6M $935.15 Legacy 2 0.7% 8.6% $0.9M $920.26 Global 1 0.8% 9.3% $9.7M $913.24 Global 2 0.8% 9.1% $5.9M Global 3 0.7% 7.5% $102.0M $812.47 ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES Sector Commentary Currencies:The U.S. dollar strengthened after bullish economic data in the U.S. led to expectations the Federal Reserve will raise interest rates sooner than previously expected.The Japanese yen continued to decline as a result of ongoing quantitative easing initiatives by the Bank of Japan.The euro was weaker and reflected investor uncertainty regarding the stability of the Eurozone economy. Energy:Crude oil prices continued to decline as OPEC committed to maintaining current production levels despite abundant global supplies and a forecast for reduced demand globally in 2015.Natural gas markets declined as inventories rose and forecasts anticipated mild weather in the U.S. Equities:European equity markets were weaker in anticipation the ongoing sanctions on Russia will hinder European growth.Additionally, uncertainty regarding upcoming monetary policy shifts by the European Central Bank reduced demand for European assets.U.S. equity markets weakened due to declines in the energy sector. Fixed Income:The German Bund strengthened as investors reacted to an uncertain economic outlook for the Eurozone with a flight-to-quality.U.S. Treasury markets rose after weakness in global equities moved U.S. debt markets higher. Grains/Foods:Grains prices rallied amidst concerns regarding Russian supplies and on strong demand for U.S. crops.Coffee and sugar prices fell as supply concerns eased.Corn prices rose following stronger than expected export volumes. Metals:Gold prices rose as volatility in the equity markets and the expectation of expanded quantitative easing by European and Asian central banks drove increased demand for safe-haven assets.Copper markets finished lower due to concerns surrounding slowing Chinese growth. Additional Information:For the Fund’s monthly Account Statement, including the net asset value per unit, and related information, please visit our website at www.grantparkfunds.com. Sincerely, David Kavanagh President Daily fund performance and weekly commentaries are available on our website at www.grantparkfunds.com. PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE NOR SHALL THERE BE ANY SALE OF SECURITIES IN ANY JURISDICTION IN WHICH AN OFFER, SOLICITATION OR SALE WOULD BE UNLAWFUL PRIOR TO REGISTRATION OR QUALIFICATION UNDER THE SECURITIES LAWS OF ANY SUCH JURISDICTION OFFERING BY PROSPECTUS ONLY. Account Statement (Prepared from books without audit) For the month ended December 31, 2014 STATEMENT OF INCOME Trading Income (Loss) Monthly Performance Year to Date Performance Realized Trading Income (Loss) Change In Unrealized Income (Loss) -9,173,621 -14,062,506 Brokerage Commission -111,370 -1,614,647 Exchange, Clearing Fee and NFA Charges 0 0 Other Trading Costs -285,333 -3,773,954 Change in Accrued Commission Net Trading Income (Loss) Other Income Monthly Performance Year to Date Performance Interest, U.S. Obligations Interest, Other U.S. Government Securities Gain (Loss) 0 0 Dividend Income 0 0 Total Income (Loss) Expenses Monthly Performance Year to Date Performance Management Fee $0 $0 Incentive Fee Operating Expenses Organization and Offering Expenses Brokerage Expenses Dividend Expenses 0 0 Total Expenses Net Income (Loss) Statement of Changes in Net Asset Value Monthly Performance Year to Date Performance Beginning Balance Additions Net Income (Loss) Redemptions -6,973,279 -165,319,371 Balance at December 31, 2014 PERFORMANCE SUMMARY BY CLASS Class Net Asset Value per Unit Units Net Asset Value Monthly ROR Year to Date ROR A 12,432.68221 $15,510,673 0.63% 6.66% B 0.58% 6.07% Legacy 1 $935.150 2,827.74462 $2,644,365 0.73% 8.64% Legacy 2 $920.257 987.54995 $908,799 0.71% 8.55% Global 1 $913.235 $9,661,540 0.81% 9.34% Global 2 $898.685 6,526.42339 $5,865,201 0.79% 9.14% Global 3 $812.466 0.66% 7.46% To the best of my knowledge and belief the information contained herein is accurate and complete. David Kavanagh, President For Dearborn Capital Management, LLC General Partner of Grant Park Futures Fund, Limited Partnership
